Citation Nr: 9930949	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-03 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance 
benefits under the provisions of Title 38, Chapter 35, of the 
United States Code ("Chapter 35 benefits").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from December 1936 to April 
1939 and from March 1940 to December 1957.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

In his written brief presentation of August 1999, the 
appellant's representative argued that the appellant, who is 
the veteran's surviving spouse, has presented well-grounded 
claims.  He also suggested in that document the request of an 
independent medical opinion if the Board were to decide the 
claim for service connection for the cause of the veteran's 
death against the appellant.  The Board is of the opinion, 
however, that such additional action is not warranted in the 
present case, as the preponderance of the evidence clearly is 
against that claim for service connection and VA has already 
fulfilled its statutory duty to assist every claimant in the 
development of his or her claim for VA benefits, as 
thoroughly explained in the body of the decision.  The claims 
listed on the first page of this decision are now ready for 
their disposition on appeal.


FINDINGS OF FACT

1.  According to his certificate of death, the veteran died 
in November 1997, at age 82, of a cardiopulmonary arrest, 
which had its onset approximately one minute before his death 
and was deemed due to, or as a consequence of, a 10-month old 
gastric carcinoma, with kidney disease, colon cancer and 
emphysema listed as other significant conditions contributing 
to death but not resulting in its underlying cause. 

2.  Also according to his certificate of death, the manner of 
the veteran's death was deemed of "natural causes," he died 
in his residence and an autopsy of his body was not 
performed.

3.  At the time of his death in November 1997, the veteran 
was service-connected for bilateral urinary calculi, with 
pyelonephritis, rated as 60 percent disabling, arthritis of 
the left knee, rated as 10 percent disabling, and a scar on 
the left knee, bursitis of the left shoulder and hemorrhoids, 
all rated as noncompensable, with a combined schedular rating 
of 60 percent.

4.  A fair preponderance of the evidence in the record 
suggests that the kidney disease that was listed in the 
certificate of death as one of other significant conditions 
contributing to the veteran's death but not resulting in its 
underlying cause may have casually shared in producing the 
veteran's death in November 1997 but it does not support a 
finding to the effect that that chronic disease contributed 
substantially or materially to the veteran's death, as 
required by VA regulation.

5.  The veteran was honorably discharged in December 1957 but 
he did not have a permanent and total service-connected 
disability at the moment of his death, nor did he die as a 
result of a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.305, 3.312 (1999).

2.  The claim of entitlement to Chapter 35 benefits lacks 
legal merit or entitlement under the law.  38 U.S.C.A. 
§§ 3500 through 3566 (West 1991); 38 C.F.R. §§ 3.807 and 
21.3001 through 21.3344 (1999); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Veterans Appeals (known 
as the United States Court of Appeals for Veterans Claims 
since March 1999, hereinafter referred to as "the Court") 
has said that VA's statutory "duty to assist" under 
38 U.S.C.A. § 5107(a) (West 1991) does not arise until there 
is a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.305 (1999).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
38 C.F.R. § 3.312(a) (1999).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1999).

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (1999).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (1999).

The Court has said that the first of the requirements set 
forth in Caluza for the submission of a well-grounded claim, 
namely, evidence of a current or present disability, is 
always met in claims for service connection for the cause of 
a veteran's death, the current disability being the condition 
that caused the veteran to die.  However, the last two 
requirements must be supported by the evidence of record.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  If the appellant 
fails to present competent medical evidence of a causal 
relationship between the veteran's death and inservice 
incurrences or events, his or her claim for direct service 
connection for the veteran's death fails as not well 
grounded.  Id.

The Court has also explained that the use of the term "well-
grounded" is confined to an evidentiary context in the field 
of veterans' benefits and that, accordingly, where the law 
and not the evidence is dispositive of a case, a claim for VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  In such cases, the application 
of the "not well-grounded" phrase would be legally 
imprecise, if not incorrect.  See, Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

First Issue
Entitlement to service connection for the cause of the 
veteran's death:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the appellant has presented a well-
grounded claim for service connection for the cause of the 
veteran's death.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist every 
claimant in the development of his or her claim (not to be 
construed, however, as shifting from the claimant to VA the 
responsibility to produce necessary evidence, per 38 C.F.R. 
§ 3.159(a) (1999)), has been satisfied.  Id.

According to his certificate of death, the veteran died in 
November 1997, at age 82, of a cardiopulmonary arrest, which 
had its onset approximately one minute before his death and 
was deemed due to, or as a consequence of, a 10-month old 
gastric carcinoma.  Kidney disease, colon cancer and 
emphysema were listed as other significant conditions 
contributing to death but not resulting in its underlying 
cause.   The manner of the veteran's death was deemed of 
"natural causes," he died in his residence and an autopsy 
of his body was not performed.

The record also shows that, at the time of his death in 
November 1997, the veteran was service-connected for 
bilateral urinary calculi, with pyelonephritis, rated as 60 
percent disabling, arthritis of the left knee, rated as 10 
percent disabling, and a scar on the left knee, bursitis of 
the left shoulder and hemorrhoids, all rated as 
noncompensable, with a combined schedular rating of 60 
percent.  The grant of service connection for the kidney 
disease was given in a rating decision dated in September 
1963, based on the results of a July 1963 VA medical 
examination and the RO's findings that the veteran had had 
stones removed from his kidneys and ureter on many occasions 
during service.

The appellant contends that the death of the veteran should 
be service-connected because the kidney disease for which the 
veteran was service-connected at the time of his death 
contributed to the veteran's death.  In support of the claim, 
she has submitted the following statement subscribed by the 
veteran's private oncologist/hematologist, dated in January 
1998:

[The veteran] was my patient with stomach 
cancer.  He recently died from his 
malignancy.  He also had a history of 
kidney stones and had multiple surgeries 
for this.  I believe that kidney failure 
contributed to his death.  Please feel 
free to contact me should you have any 
questions regarding this patient.

The Board notes that, unfortunately, the above physician did 
not explain his basis, or rationale, for his opinion to the 
effect that "kidney failure contributed to his death," did 
not clarify the degree to which the alleged kidney failure 
contributed, in his opinion, to the death of the veteran and 
did not respond to an RO's written request of June 12, 1998, 
for copies of all pertinent medical records.

Another private physician who also treated the veteran did 
respond to a similar request from the RO, also dated on June 
12, 1998, for copies of pertinent medical records.  This 
physician, a specialist in pulmonary diseases and sleep 
disorders medicine, submitted copies of medical records 
reflecting medical treatment for the veteran between December 
1996 and September 1997, with a cover letter in which he 
stated the following:

[The veteran] was a patient of this 
practice for several years.  The 
diagnosis list are as follows:  1) 
Chronic Obstructive Pulmonary Disease, 2) 
Cardiomegaly, 3) Gastric Cancer.  Due to 
the long history of illness it would be 
impossible to send copies of all [the 
veteran's] records.  However I am 
enclosing approximately the last year[']s 
notes and/or test[s]. 

The medical evidence submitted by the above physician reveals 
complaints of weakness in December 1996 and a diagnosis of 
chronic obstructive pulmonary disease (COPD), with complaints 
of "much gastric upset" and dyspnea on exertion, in January 
1997.  These records also reveal that, in February 1997, the 
veteran was diagnosed with gastric cancer, also referred to 
as a gastric carcinoma in a March 1997 entry.  In April and 
May 1997, the veteran was treated for COPD, gastric carcinoma 
and obstructive bronchitis.

According to a private progress note dated in May 1997, the 
veteran was doing quite well, had a good appetite and had 
been able to do most of what he wanted to do, including 
playing golf, although he complained of feeling tired late in 
the day.  The physical examination was unremarkable, except 
for a problem with the right arm.  The assessment was listed 
as a gastric carcinoma and it was noted that the veteran 
appeared to be stable.

In June 1997, the veteran was again seen on a "sick visit," 
with complaints of coughing, wheezing, and difficulty 
breathing.  Several days later, still in June 1997, it was 
determined that the veteran still had bronchitis, which had 
not resolved.

According to a July 1997 private progress note, the veteran 
complained of frequent hiccups, said that he felt more tired, 
that he had a lot of reflux and that his appetite had been 
poor.  On examination, it was noted that he looked fatigued 
and that he was in pain from a postherpetic neuralgia.  The 
assessment was listed as "[g]astric carcinoma, receiving 
supporting care only" and the physician indicated that his 
plan was to transfuse the veteran if, upon re-examination in 
two weeks, his hemoglobin level had dropped close to 8 gm.

An August 1997 private progress note reveals that the veteran 
was indeed transfused after his hemoglobin level was 
determined to be 8.5.  Post-transfusion, however, the 
hemoglobin rose only to 9.4 and the veteran continued to feel 
quite weak, tired and agitated and had even discontinued 
several medications on his own.  The assessment was listed 
again as gastric carcinoma and the physician wrote that "I 
suspect it is slowly progressive."

The first of two private radiology consultation reports dated 
in September 1997 reveals that an X-Ray of the veteran's 
chest confirmed an impression of increased infiltrate and 
pleural fluid at the left base, with COPD and borderline 
congestive failure.  The second of the two reports reveals 
that another X-Ray of the veteran's chest, which was obtained 
four days after the previous one of September 1997, confirmed 
that the congestive failure had "worsened in appearance."

The record further shows that, at about the same time that 
the above X-Rays were obtained, in September 1997, two 
chemistry profiles were obtained, within three days from one 
another, and the reports showing the results are of record.  
At this point, the Board sees it fit to provide the reader 
with definitions for two of the several indicators that were 
reported in both profiles, as both indicators shed a clear 
light of the status of the veteran's kidneys only two months 
before his death.  The definitions are being provided for 
illustrative and clarifying purposes only, so that the reader 
will better understand the meaning and importance of both 
indicators in evaluating an individual's kidney function.  
The indicators are "urea nitrogen" and "creatinine" and 
they will be defined in the following two paragraphs.

"Urea" is a chemical compound that is formed in the liver 
and is excreted by the kidney.  Elevation of the blood levels 
of urea and other compounds occurs when there is inadequate 
renal perfusion, acute or chronic renal disease or an urinary 
tract obstruction.  The term "urea nitrogen" refers to the 
urea concentration of blood or serum stated in terms of 
nitrogen content and it is traditionally referred to as 
"blood urea nitrogen," or "BUN."  See, DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1777 (28TH ed. 1994).

"Creatinine" is the cyclic anhydride of creatine and it is 
produced as the final product of decomposition of 
phosphocreatine.  It is excreted in the urine and 
measurements of excretion rates are used as diagnostic 
indicators of kidney function.  See, DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 390 (28TH ed. 1994.)

According to the first of the two chemical profiles of 
September 1997, the veteran had an urea nitrogen level of 34, 
out of an expected range of 7 to 21, while he had a 
creatinine level of 1.0, out of an expected range of 0.6 to 
1.2.  Any lay individual can clearly see that the veteran's 
creatinine level was normal, while his urea nitrogen level 
was slightly elevated, as per the above results.

According to the second of the two chemical profiles of 
September 1997, the veteran has an urea nitrogen level of 24, 
out of the already referred to expected range of 7 to 21, and 
a creatinine level of 1.0, out of the already referred to 
expected range of 0.6 to 1.2.  Again, a simple review of this 
data leads any lay individual to the conclusion that the 
veteran's creatinine level remained normal three days after 
the prior chemical profile and that, while the urea nitrogen 
level still remained slightly above the expected range, it 
was already almost back to normal.

No additional pertinent medical evidence is of record and, 
again, it is noted that the record shows that the RO 
attempted to secure any medical records pertinent to this 
matter from the private oncologist/hematologist who 
subscribed the aforementioned medical statement of January 
1998 but that the efforts were unsuccessful.

At the outset, the Board notes that the record is clear in 
that the service-connected disability of the kidneys was not 
the principal, or primary, cause of the death of the veteran 
in November 1997 and the appellant has not contended 
otherwise.  The question that remains to be answered, 
however, is whether the evidence in the record supports a 
finding to the effect that the service-connected disability 
of the kidneys contributed substantially or materially to the 
veteran's death.  As explained earlier, VA regulation 
specifically mandates that it is not sufficient to show that 
the service-connected disability casually shared in producing 
death, but, rather, it must be shown that there was a causal 
connection.  See, 38 C.F.R. § 3.312(c)(1) (1999).

The Board certainly is cognizant of the fact that a 
specialist in oncology and hematology said, in January 1998, 
that a kidney failure contributed to the veteran's death.  
However, not only did he fail to indicate, with supporting 
evidence and an explanation of the rationale of his opinion, 
that the alleged kidney failure contributed in a substantial 
or material way to the veteran's death, but the medical 
evidence in the record does not support his allegation that 
the veteran indeed suffered a kidney failure at the time of 
his death.  In this regard, it is noted that a kidney failure 
was not listed in the certificate of death as having occurred 
concurrent with the death, the results of private chemical 
tests that were done only two months before the veteran's 
death revealed essentially normal kidneys and there is no 
competent evidence revealing that there was an actual kidney 
failure at any time during the 1997 calendar year.

In addition to the above, the Board notes that the private 
physician who submitted the above cited June 1998 medical 
statement did not list in that statement any type of kidney 
disease, to include kidney failure, as one of the diseases 
for which he treated the veteran during his last years and 
the copies that he submitted showing medical treatment 
between December 1996 and September 1997 do not reveal that 
the veteran's health deteriorated due to a kidney-related 
disease but due to the gastric carcinoma that was diagnosed 
in February 1997, which has never been shown to be related to 
the service-connected kidney disease, or to service.

In view of the above, the Board has no other recourse but to 
find that service connection for the cause of the veteran's 
death is not warranted because a fair preponderance of the 
evidence of record is clearly against such a grant of service 
connection.  The claim has failed and must necessarily be 
denied.

Second Issue
Entitlement to Chapter 35 benefits:

The evaluation of a claim for Chapter 35 benefits requires an 
initial determination of the applicant's eligibility for such 
benefits.  In particular, the pertinent regulation provides 
two basic criteria to determine whether a child, spouse or 
surviving spouse of a veteran has "basic eligibility."  
First, the veteran must have been discharged from service 
under conditions other than dishonorable, or must have died 
in service.  38 C.F.R. § 3.807(a)(1) (1999).  The service 
must have been active military, naval or air service on or 
after April 21, 1898.  38 C.F.R. § 3.807(b) (1999).  Second, 
in cases where the veteran has already died, the veteran must 
have had a permanent total service-connected disability at 
the date of his death or must have died as a result of a 
service-connected disability.  38 C.F.R. § 3.807(a)(3) and 
(4) (1999); see, also, 38 U.S.C.A. § 3501(a)(1)(B) and (D) 
(West 1991); and 38 C.F.R. § 21.3021(a)(2) (1999).

The first criterion is met in the present case because it has 
been shown that the veteran served between 1936 and 1957 and 
that he was honorably discharged from active military service 
in December 1957.  However, the second criterion has not been 
met because, at the date of his death, the veteran did not 
have a permanent total service-connected disability, nor did 
he die as a result of a service-connected disability, as 
discussed earlier in this decision.

It is clear from the above, then, that the appellant in the 
present case does not fully meet the basic eligibility 
criteria of 38 C.F.R. § 3.807(a) (1999).  Therefore, the 
Board has no other recourse but to conclude that the claim of 
entitlement to Chapter 35 benefits is not plausible, as it 
lacks legal merit or entitlement under the law.  As such, the 
claim has failed and must be denied.

Finally, it must be noted that the Board has been unable to 
locate evidence in the record demonstrating any probability 
that the appellant will be able to obtain the additional 
information that would be needed to complete her application 
for Chapter 35 benefits.  Therefore, VA's obligation to 
further advise her, as required by § 5103(a), has not arisen.

CONTINUED ON THE FOLLOWING PAGES

ORDER

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is denied.

2.  The claim of entitlement to Chapter 35 benefits is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

